Citation Nr: 0719154	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle injury.

2.  Entitlement to service connection for the residuals of 
hepatitis C.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to July 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The residuals of a left ankle injury have not been shown 
to be causally or etiologically related to the veteran's 
military service.

2.  Hepatitis C has not been shown to be causally or 
etiologically related to the veteran's military service.

3.  Depression has not been shown to be causally or 
etiologically related to the veteran's military service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the residuals of 
a left ankle injury.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  Hepatitis C was not incurred in active service.  38 
U.S.C.A. §§  1131; 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

3.  Service connection is not warranted for depression.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in November 2002, prior to 
the initial decision on the claims in July 2003.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the November 2002 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claims for service connection for the 
residuals of a left ankle injury, the residuals of hepatitis 
C, and depression.  Specifically, the RO stated that the 
evidence must show three things:

1.  An injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability and an 
injury, disease, or event in military service.  

Specific to this claim for the residuals of hepatitis C, the 
letter informed the veteran that he needed evidence showing:  
1)  That he was diagnosed with hepatitis C in service, had 
symptoms of hepatitis C in service, or was exposed to certain 
hepatitis C risk factors in service; 2) a current diagnosis 
of hepatitis C; and 3) a relationship between his current 
hepatitis C and the infection, symptoms, or risk factor 
exposure he had in service.  A list of risk factors was 
provided in the letter.  

The notice letter described the information and evidence that 
VA would seek to provide including medical records, 
employment records, or records from other federal agencies.  
Additionally, the letter noted that VA requested his service 
medical records, VA medical records, and private records.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide the name and address of the person, 
agency, or company that has records that might help decide 
his claims as well as the approximate time frame covered by 
the records.  He was also asked to indicate which risk 
factors provided applied to him for his hepatitis C claim.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In this regard, the RO 
has informed the veteran in the rating decision and SOC of 
the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for the 
residuals of a left ankle injury, the residuals of hepatitis 
C, and depression, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or the effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on the 
disability ratings and effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for the 
residuals of a left ankle injury, the residuals of hepatitis 
C, or depression, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The Board notes that neither private nor VA medical personnel 
provided a medical opinion as to whether the veteran's 
residuals of a left ankle injury or depression were related 
to service.  Concerning this, the Board notes that VA 
regulations provide that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, subsections (B) and (C) were 
not met.  As will be discussed more fully below, there is no 
competent medical evidence on file which indicates that the 
veteran's left ankle injury was incurred in service or that 
it is associated with an established event, injury, or 
disease in service.  Regarding his claim for depression, 
there is no competent medical evidence on file which 
indicates that the veteran's depression was incurred in 
service or that it is associated with an established event, 
injury, or disease in service, including his reports that he 
was discharged from service for depression.  Accordingly, it 
was not necessary to obtain a medical examination or medical 
opinion in order to decide the claims for the residuals of a 
left ankle injury or depression in this case.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent a VA 
examination in March 2003 in connection with his claim for 
hepatitis C.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claims.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

1.  Residuals of a Left Ankle Injury

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for the 
residuals of a left ankle injury.  Despite a finding that the 
veteran wore brace on his left ankle in May 1978, his service 
medical records were absent for complaints, treatment, or a 
diagnosis of a left ankle injury or disability on his June 
1978 separation examination and report of medical history.  
As will be discussed below, the record is devoid of any 
evidence linking a left ankle injury to service, which is a 
requirement necessary to establish service connection.  In 
fact, the evidence suggests that the veteran's left ankle 
disorder is related to an injury he sustained at work in 
October 1998, which occurred approximately 20 years after his 
period of service.  Therefore, service connection cannot be 
granted.

The veteran's November 1976 enlistment examination and report 
of medical history were negative for complaints, treatment, 
or diagnosis of a left ankle injury or disability.  A May 
1978 treatment entry noted that the veteran was given an 
ankle brace for his left ankle after complaining of a blister 
on his right medial hallux and pain in his left fifth meta 
base.  However, his June 1978 separation examination and 
report of medical history were negative for complaints, 
treatment, or diagnosis of a left ankle injury or disability.  

Treatment records from a private hospital, B.J.S.P.H., dated 
from January to October 1999 and April to May 2000 showed 
that the veteran suffered a twisting injury of his left ankle 
at work in October 1998 and continued to have pain in his 
left ankle.  In January 1999, the veteran had left ankle 
arthroscopy with removal of the posterior lateral 
osteochondritis dissecans talus.  In April 2000, the veteran 
complained of left ankle pain and an MRI of the left ankle 
showed results suggestive of avascular necrosis of the talus.  

The veteran contended in his June 2004 notice of disagreement 
(NOD) that he was unable to seek treatment for his left ankle 
during service because his drill sergeant would not let him.  
The veteran alleged that the doctor who performed his left 
ankle surgery stated that it looked like he had an old wound.  
However, the records from B.J.S.P.H. where the veteran's 
ankle surgery was performed were negative for comments that 
the veteran suffered an "old wound" that dated back to his 
period of service.  Instead, the medical records indicated 
that the veteran's left ankle disability was likely related 
to a twisting injury he suffered at work in October 1998.  

Further, the Board finds it significant that the veteran did 
not seek treatment for his left ankle until January 1999, 
approximately 21 years after his separation from service in 
July 1978.  A prolonged period without medical complaint can 
be considered, along with other factors concerning the 
claimant's health and medical treatment, as evidence of 
whether an injury or disease incurred in service resulted in 
any chronic or persistent disability.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  The veteran's 
first post-service complaint of left ankle pain was in 
January 1999.  The Board finds it significant that such 
initial medical evidence of a left ankle disorder arises 21 
years after the veteran's discharge, and this lengthy gap in 
time weighs against the existence of a nexus relationship 
between the residuals of a left ankle injury and military 
service.

Additionally, as noted above, the veteran sought treatment 
contemporaneously with his reported left ankle injury at work 
in October 1998.  With regard to the decades long evidentiary 
gap in this case between active service and the earliest 
medical evidence of a left ankle disability, the Board notes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective medical evidence 
of continuing complaints, symptoms, or findings for many 
decades between the period of active duty and the first 
complaints of a left ankle disability, combined with the 
finding of an intervening post-service injury in October 
1998, is evidence which tends to show that the residuals of a 
left ankle injury did not have their onset in service or for 
many years thereafter.  

Although the veteran might sincerely believe that his 
residuals of a left ankle injury is related to his service, 
he, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  

As discussed above, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i).  Taken together, 
all the evidence does not establish that the veteran's 
residuals of a left ankle injury were incurred during 
service.  38 C.F.R. § 3.159(c)(4)(i).  Accordingly, it was 
not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i).  

In conclusion, while the medical evidence in this case 
reflects the presence of left ankle disability first 
documented in 1999, the competent medical evidence does not 
reveal a nexus to an injury occurring in service.  Although 
there was a notation that the veteran wore a brace on is left 
ankle during service in May 1978, his June 1978 separation 
examination and report of medical history were absent for 
complaints, treatment, or a diagnosis of a left ankle injury 
or disability.  Further, the competent medical evidence 
suggests an intervening left ankle injury in October 1998.  
Absent such a nexus, service connection for the residuals of 
a left ankle injury may not be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for the residuals of a left ankle injury is 
denied.

2.  Residuals of Hepatitis C

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for the 
residuals of hepatitis C.  There are no findings of hepatitis 
C in service.  Additionally, there is no competent medical 
evidence linking his current diagnosis of hepatitis C to 
service, which is necessary to establish service connection.  
Therefore, service connection cannot be granted.

The veteran's November 1976 enlistment examination and report 
of medical history were negative for complaints, treatment, 
or diagnosis of hepatitis C or jaundice.  The veteran did not 
report drug abuse.  There were no findings of hepatitis C in 
his service medical records or any indications that he was 
exposed to any risk factors, including blood.  The veteran 
did not indicate that he had hepatitis on a February 1978 
clinical record.  His June 1978 separation examination and 
report of medical history were also negative for complaints, 
treatment, or diagnosis of hepatitis C or jaundice.  
Additionally, his skin was noted as normal and there were no 
notations that the veteran received any tattoos during 
service.  

It appears that the veteran first sought VA treatment for 
hepatitis C in January 1999.  A November 2001 VA treatment 
entry noted that the veteran suffered from chronic hepatitis 
C.  In May 2002, it was revealed that the veteran had a UDS 
(urine drug screen) positive for cocaine in March 2002 but 
the veteran reported that he did not know why.  (A September 
2003 VA treatment entry indicated that the veteran had a 
history of substance abuse that appeared to be related to 
abusing prescription drugs prescribed for depression.)  An 
October 2002 treatment entry reflected that the veteran 
stated that he had tattoos in service when asked about his 
exposure history for hepatitis C.  A March 2003 VA 
examination reflected that the veteran reported that he was 
diagnosed with hepatitis C in 1987.  The veteran denied any 
IV drug use, cocaine history (either IV or nasal), blood 
transfusions, or sexually transmitted diseases.  He had a 
tattoo on his upper left arm that he reported getting in 1996 
or 1997.  The veteran reported to the examiner that he 
contacted hepatitis C after he was sprayed with blood after 
another recruit shot the drill instructor during service in 
1977.  The examiner opined that hepatitis C was not related 
to his military service as it was diagnosed after his 
military service in 1987.  

The veteran contended in his June 2004 NOD that the only 
place he could have received hepatitis C was in the military 
when he received immunizations.  As noted above, the veteran 
also claimed that he contracted hepatitis C when he was 
sprayed with blood during service.  However, although the 
veteran might sincerely believe that he got hepatitis C in 
service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  Further, the 
competent medical evidence does not support his claim.  The 
May 2003 VA examiner, who reviewed his claims file, opined 
that his hepatitis C was not related to his military service.  
Additionally, the Board finds it significant that the veteran 
was not diagnosed with hepatitis C until 1987, nine years 
after the veteran's discharge, and this gap in time weighs 
against the existence of a nexus relationship between 
hepatitis C and military service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment, as 
evidence of whether an injury or disease incurred in service 
resulted in any chronic or persistent disability.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  

The Board notes that the veteran has given conflicting 
accounts of when he received his tattoo.  He told the March 
2003 examiner that he received it in 1996 or 1997 but he 
reported in October 2002 that one of his hepatitis C risk 
factors was tattoos in service.  However, the Board notes 
that there are no findings of tattoos on either the veteran's 
November 1976 entrance examination or his June 1978 
separation examination.  The Board affords more probative 
weight to the veteran's service medical records than to his 
October 2002 reports of receiving tattoos in service because 
the service medical records were created contemporaneously 
with the veteran's service.  In any event, there is no 
indication that the veteran contracted hepatitis C from a 
tattoo needle.  

In conclusion, while the medical evidence in this case 
reflects the presence of hepatitis C first diagnosed in 1987, 
the competent medical evidence does not reveal a nexus to the 
disease occurring in service.  The service medical records 
are absent for a diagnosis of hepatitis C.  Absent such a 
nexus, service connection for the residuals of hepatitis C 
may not be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for the residuals of hepatitis C is denied.

3.  Depression

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for depression.  
There are no findings of depression in service.  
Additionally, there is no competent medical evidence linking 
a diagnosis of depression to service, which is necessary to 
establish service connection.  Therefore, service connection 
cannot be granted.

The veteran's November 1976 enlistment examination and report 
of medical history were negative for complaints, treatment, 
or diagnosis of depression or indications of excessive worry 
or nervous trouble of any sort.  In August 1977, there was a 
report of anxiety and ARD (adult respiratory distress).  Also 
in August 1977 when complaining of shortness of breathe, he 
noted that he was a nervous person.  The assessment was 
extreme shortness of breathe.  The veteran marked "yes" 
next to nervous trouble of any sort on his June 1978 
separation report of medical history.  However, his June 1978 
separation examination was also negative for complaints, 
treatment, or diagnosis of depression and he had normal 
psychiatric findings.  

VA treatment records revealed that in March 2002, the veteran 
had a diagnosis of a psychotic disorder NOS.  In May 2002, 
the veteran reported that he had problems with his nerves and 
anxiety.  Further he stated that he has always had problems 
coping and could not cope with the military either, yet he 
received an honorable discharge.  The impression was 
psychosis NOD, major depression, with the comment that 
depression due to hepatitis C was possible but unlikely given 
his history of prior episodes that spontaneously resolved 
that were likely prior to his diagnosis of hepatitis C.  
Additionally, there was no evidence of psychosis at that 
time.  Psychological testing in July 2002 indicated that the 
veteran was depressed and the diagnosis was major depression.  
The August 2002 impression was the same as the May 2002 
impression.  In October 2002, the diagnoses were depressive 
disorder NOS that appeared to have been first diagnosed by a 
VA doctor in September 2000 and recurrent major depression 
that appeared to have been first diagnosed in August 2001.  
During his March 2003 VA examination, the veteran told the 
examiner that he had a medical discharge for mental 
difficulties.  In September 2003, the veteran was found to be 
depressed and had a diagnosis of recurrent major depression.  
The veteran stated that he was not depressed in January 2004 
but had problems concentrating.  In March 2004, the veteran 
had a diagnosis of recurrent major depressive disorder.  

As noted above, the veteran contended in his June 2004 NOD 
that he was discharged from the Army because of his mental 
status.  However, his DD 214 reflected that he was given an 
honorable discharge and there was no indication that the 
discharge was related to a mental disability, to include 
depression.  Although the veteran might sincerely believe 
that his depression is related to his military service, he, 
as a layperson, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 294 (1992).  Additionally, the Board finds it 
significant that the first medical diagnosis of depressive 
disorder NOS appeared to have been made by a VA doctor in 
September 2000, 22 years after his separation from service, 
and notes that this lengthy gap in time weighs against the 
existence of a nexus relationship between depression and 
military service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment, as 
evidence of whether an injury or disease incurred in service 
resulted in any chronic or persistent disability.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  

In conclusion, while the medical evidence in this case 
reflects the presence of depression first diagnosed in 2000, 
22 years after the veteran's service, the competent medical 
evidence does not reveal a nexus to the disability occurring 
in service.  Although there are findings of anxiety and 
nervousness in the service medical records, there is no 
diagnosis of depression.  Absent such a nexus, service 
connection for depression may not be granted.  38 C.F.R. § 
3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for depression is denied.


ORDER

Entitlement to service connection for the residuals of a left 
ankle injury is denied.

Entitlement to service connection for the residuals of 
hepatitis C is denied.

Entitlement to service connection for depression is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


